Title: To Thomas Jefferson from Mathew Carey, 30 June 1821
From: Carey, Mathew
To: Jefferson, Thomas


            Sir,
            Philada
June 30th 1821
          An apology is due for the delay of an answer to your favour of the 19th inst. (post marked 23d) covering ten Dollars, which was recd on the 26th—The new American Edition of Sinclair’s code is not yet, we believe, published. At all events, we have not recd any information of its appearance. As soon as it appears, it shall be forwarded. Banter’s history cannot be procured.The price of the Conversations on Chemistry  is 250/100 $ We remain, very respectfully, Your obt hble servtsM. Carey & sons.